—Judgment, Supreme Court, New York County (John Parker, J.), entered May 29, 1997, which, after a jury trial, inter alia, awarded plaintiff damages in the amount of $200,000 for past pain and suffering, unanimously affirmed, with costs.
Plaintiff was a passenger in a medallion taxi cab operated by defendant Nelson and owned by defendant Pithio that collided with a vehicle owned by defendant Miller Brewing Co. and operated by defendant Boneker. Plaintiff’s face was thrown *266against the plexiglass partition separating the front and rear seats, causing lacerations to her face and to the inside of her mouth, minor paresthesia affecting a portion of her chin and lower lip, trauma to seven lower teeth and internal derangement to her temporomandibular joint (TMJ). Plaintiff required 60 stitches and was left with minor scarring. The testimony of plaintiff’s treating dentist and defendants’ examining oral surgeon, as well as that of plaintiff regarding her episodes of open lockjaw, with pain in her TMJ, audible clicking and limited ability to open her mouth and chew certain tough foods, amply supports the jury’s finding of a “serious injury” pursuant to Insurance Law § 5102 (d). In addition, the serious injury threshold was met by plaintiff’s permanent nerve loss in seven teeth, which required a series of root canal treatments and significant restorative dental work. The jury was entitled to credit the expert opinion of plaintiffs treating dentist that plaintiffs TMJ condition was permanent, even though he was not a specialist in oral surgery (see, Humphrey v Jewish Hosp. & Med. Ctr., 172 AD2d 494). We find the award of damages does not deviate materially from what is reasonable compensation under the circumstances.
We have considered defendants’ other contentions and find them to be without merit. Concur — Ellerin, J. P., Tom, Mazzarelli and Saxe, JJ.